     Case 1:19-cv-01454-AWI-BAM Document 52 Filed 08/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PATRICK WARNSHUIS,                                Case No. 1:19-cv-01454-AWI-BAM
12                      Plaintiff,                     ORDER GRANTING REQUEST TO
                                                       VACATE ENTRY OF DEFAULT OF
13          v.                                         DEFENDANT AMERICARX
14   BAUSCH HEALTH U.S., LLC f/k/a                     (Doc. No. 51)
     Valeant Pharmaceuticals North America,
15   LLC, et al.,                                      ORDER VACATING ENTRY OF DEFAULT
                                                       OF DEFENDANT PRODUCT QUEST
16                      Defendants.                    MANUFACTURING, LLC
17                                                     (Doc. No. 50)
18

19          Pending before the Court is Plaintiff Patrick Warnshuis’ (“Plaintiff”) request to vacate the

20   entry of default as to Defendant AMERICARX. (Doc. No. 51.) For the reasons that follow,

21   Plaintiff’s request will be granted, and the entry of default will be vacated as to Defendant

22   AMERICARX. Additionally, the entry of default as to Defendant Product Quest Manufacturing,

23   LLC also will be vacated.

24                                            BACKGROUND

25          This is a products liability case brought by Plaintiff against the manufacturer, distributor,

26   and seller of “Ocean Saline Nasal Spray.” The matter was removed from the Fresno County

27   Superior Court. On July 9, 2020, Plaintiff filed a third amended complaint adding AMERICARX

28   as a defendant. (Doc. No. 35.) The Clerk of the Court then issued summons as to Defendant
                                                      1
     Case 1:19-cv-01454-AWI-BAM Document 52 Filed 08/21/20 Page 2 of 3

 1   AMERICARX. (Doc. No. 36.) On July 27, 2020, Plaintiff filed proof of service of the summons

 2   and third amended complaint on Defendant AMERICARX. (Doc. Nos. 36, 42.) On August 10,

 3   2020, Plaintiff also filed a proof of service of the third amended complaint, notice of availability

 4   voluntary dispute resolutions, stipulation to elect referral of action to VDRP, notice of availability

 5   of a magistrate judge to exercise jurisdiction and appeal instructions, and a notice of removal on

 6   Defendant Product Quest Manufacturing, LLC. (Doc. No. 42.)

 7          Plaintiff requested entry of default as to Defendants AMERICARX and Product Quest

 8   Manufacturing, LLC on August 20, 2020. (Doc. Nos. 48, 49.) The following day, on August 21,

 9   2020, the Clerk of the Court entered default as to both of these defendants. (Doc. No. 50.)

10   Following entry of default, Plaintiff filed the instant ex parte request to vacate entry of default as

11   to Defendant AMERICARX. (Doc. No. 51.)

12                                              DISCUSSION

13          Plaintiff asks that entry of default be vacated based on an agreement with Defendant

14   AMERICARX extending time to respond to the third amended complaint. In light of the parties’

15   agreement, and good cause shown, Plaintiff’s request to vacate the entry of default as to

16   Defendant AMERICARX shall be granted and the Clerk of the Court will be directed to vacate

17   default.

18          Notwithstanding the above, a concurrent review of the docket demonstrates that entry of

19   default as to Defendant Product Quest Manufacturing, LLC was mistakenly entered and also

20   should be vacated. (Doc. No. 50.) In his request for entry of default, Plaintiff avers that
21   Defendant Product Quest Manufacturing, LLC has failed to appear or otherwise respond to the

22   third amended complaint, which was served on July 29, 2020, as evidenced by a “Proof of

23   Service of Summons” filed with this Court on August 10, 2020. (Doc. No. 48.) Contrary to

24   Plaintiff’s representation, the proof of service does not evidence that Defendant Product Quest

25   Manufacturing, LLC was served with a summons. Indeed, there is no proof on the Court’s docket

26   evidencing that Defendant Product Quest Manufacturing, LLC has ever been served with a
27   summons in this action. Generally, to avoid default, a defendant must serve an answer “within 21

28   days after being served with the summons and complaint.” See Fed. R. Civ. P. 12(a) (emphasis
                                                       2
     Case 1:19-cv-01454-AWI-BAM Document 52 Filed 08/21/20 Page 3 of 3

 1   added). Absent service of a summons, there is no deadline for Defendant Product Quest

 2   Manufacturing, LLC to appear and defend.1 The Clerk of the Court therefore will be directed to

 3   vacate entry of default as to Defendant Product Quest Manufacturing, LLC.

 4                                                ORDER

 5          For the reasons stated, IT IS HEREBY ORDERED as follows:

 6          1. Plaintiff’s request to vacate the entry of default as to Defendant AMERICARX is

 7                GRANTED;

 8          2. The deadline for Defendant AMERICARX to respond to the third amended complaint

 9                is extended to September 4, 2020; and

10          3. The Clerk of the Court is directed to vacate the entry of default as to Defendants

11                AMERICARX and Product Quest Manufacturing, LLC (Doc. No. 50).

12
     IT IS SO ORDERED.
13

14       Dated:     August 21, 2020                           /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24
     1
             “[O]ne becomes a party officially, and is required to take action in that capacity, only
25   upon service of a summons or other authority-asserting measure stating the time within which the
26   party served must appear and defend.” Murphy Bros. Inc. v. Michetti Pipe Stringing Inc., 526
     U.S. 344, 350 (1999)); see also Nagahi v. California Employment Dev. Dep’t, No. 07-6268 PVT,
27   2008 WL 550320, at *1 n. 3 (N.D. Cal. Feb. 27, 2008) (citing Murphy and noting defendants not
     required to take any action as official parties where they had not been served with a summons that
28   stated the time within which they had to appear and defend).
                                                       3
